I am convinced the court below committed error, and I regret that this Court does not possess power to correct it. But, in this category of cases, the law has constituted the quarter sessions the court of last resort. So, while sincerely admiring the intellectual valor of my learned brethren, I cannot join them. I am restrained by my understanding of the many cases thoroughly collated by Mr. Justice HORACE STERN in KaufmanConstruction Co. v. Holcomb, 357 Pa. 514, 518, 55 A.2d 534, which teach me that "where a statute expressly provides that there shall be no appeal the scope of appellate review is limited to the question of jurisdiction and the regularity of the proceedings; the merits of the controversy cannot be considered even though the interpretation given to the facts or the law by the governmental agency or the court below may have been erroneous."
I take it that this rule applies even where discretion vested in an administrative tribunal has been called into question, reversed or usurped by the court below. Certainly the broad pronouncement in Grime v. Department *Page 465 of Public Instruction, 324 Pa. 371, 378, 188 A. 337, does not sanction an exception. There Mr. Chief Justice KEPHART said: "The statute conferred upon the Court of Dauphin County the right to hear appeals from the [Undertakers] Board and to finally determine all matters arising in such appeals. This appeal was within the scope of that authority and consequently the court below had full and complete jurisdiction to pass upon the interpretation of the statute by the Board. It was a final adjudication of a question arising on an administrative matter of government that emanated from legislative action unburdened by common law rules. Even if its construction of the statute hadbeen erroneous, it is the final court of appeal in such matters."
(Emphasis added).
Out of profound respect for higher authority I dissent, but I dissent mildly, as becomes one who would not disconsolately deplore approval of the majority opinion.